Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 presented for examination. Applicant filed an amendment on 09/08/2021 amending claims 1, 19 and 206 in the amendment. Examiner discussed the pending rejection under 35 U.S.C 112 (a) in a telephone interview held on September 24, 2021 and interview summary of which is attached herewith.
The pending claims 1-20 in the instant application is similar to claims in its parent application 15/836,294 (U. S. Patent No. 10,607,291). Therefore, the claims in the instant application are allowable under same rational as the patented parent application. 
This application is in condition for allowance except for the following formal matters: 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 of instant application are rejected on the ground of non-statutory double patenting over claims 1-21 of U. S. Patent No.10,607,291, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

“identifying a transaction for the incoming electronic trading order by comparing unitary-valued attributes and set-valued attributes stored in monitored inventory database based on matching rules, updating the database and transmitting information corresponding to the transaction.”
The independent claims 1, 19 and 20 of the instant application essentially consists of features listed in claims 1, 20 and 21 patent ‘291 as described above. The instant application does not  include limitation of “a volume requirement specified in the first record  is satisfied by an aggregate of volume commitments specified in the one or more  second records providing a successful and complete match between the first record and the one or more second records execute operations of the at least one server to: keep track of successfully matched orders of the identified transaction transmitted by the matching engine;  and store, upon said successful and complete match, said information associated with the identified transaction at least until delivery corresponding to the identified transaction has been completed according to the delivery requirement specified in the first record” as recited in the patent ‘291. The instant application includes additional limitation of “wherein at least one set-valued attribute of the second set of attributes of the record is stored in a memory location that is accessed using a pointer or index included in a portion of the record stored with the first set of unitary-valued attributes; accessing the second set of set- valued attributes, including accessing said at least one set-valued attribute based on the pointer or index from the portion of the first record stored with the first set of unitary-valued attributes of the first record.” 
	As per dependent claims 2-18
The omission of an element as described above for the patent ‘291 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 1-20 of the instant application are not identical to claims 1-21 of US Patent No. 10,607,291, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        09/28/2021